COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-054-CV

IN RE TOUCHSTONE                                                    RELATORS
COMMUNICATIONS - II, LLC,
TOUCHSTONE PAKISTAN
(PRIVATE) LIMITED, TOM
SLONE AND MIKE MEYER

                                    ------------

                            ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION 1

                                    ------------

        The court has considered relators’ petition for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relators’ petition for

writ of mandamus is denied.

        Relators shall pay all costs of this original proceeding, for which let

execution issue.

                                                   PER CURIAM


PANEL: CAYCE, C.J.; MCCOY and MEIER, JJ.

DELIVERED: April 23, 2009



  1
      … See Tex. R. App. P. 47.4.